Title: To Alexander Hamilton from James Wilkinson, 24 March 1800
From: Wilkinson, James
To: Hamilton, Alexander



Private
Fort Adams [Mississippi Territory] March 24th1800
My Dear General,
The Bearer of this Letter Mr. Fletcher of New England, has made a short speculative vissit to the Territory, and can detail to you whatever may affect the national Interests or local concerns in this quarter. He is a Man of sense and I regard Him, because He admires, respects, & loves you.
I beg you to bear in Mind, that my continuance here will depend much on the Secretary of the Navy, for I cannot in prudence hazard my Family on the Gulph, without a convoy, which He has Engaged to me for the 10th. or 20th. of the ensuing Month.
The Authority of a Major is insufficient to the maintenance of due discipline & subordination at this remote point, over the turbulent, gross Minds which have been introduced into our service, I will therefore wait as long as I dare, for the Arrival of Col. Gaither. The Circumstance of Major Cushings belonging to the 1st. Regt., is an objection to his Command of the Troops of the 3rd., & besides his Inspectorship is an additional Objection.
The affair of Lt. Marks presents to me, as an Act of most dastardly assassination, and He must certainly break & perhaps hang, this in confidence of course. He receives a tap from his Major whom he had highly provoked, with a switch or Cane, he does not require formal reparation, he did not punish the indignity on the Spot, altho full able to put the Major in his pocket, but arms Himself with a select weapon and a Cane, & some Hours after, He seeks his Major within the limits of the Guards of the Cantonment, which the Major Commanded, strikes Him with his cane, compels Him to draw a feeble Instrument with a feeble Arm, & then runs Him through the Body. These are the facts stated to me, from which my Mind revolts with horror.
My Mexican partizan has returned in safety. I shall send you one of his little war Horses, & if I do not introduce Him to you, I will carry you a treat from Him. My generous, plausible friend the late Gayoso, had laid a deep plan for his destruction, in the Moment he promised me his Patronage of my pupil, who escaped miraculously—these circumstances should not be the subject of conversation, as the Jealousies of the Spaniards are Alive.
Will you take the trouble to offer my respects to Mrs. Church and say, I have some Orange Shrubs for Her. I found my beloved Wife and Sons in Health, the former as blooming still as Hebe, & fully qualified richly to repay me, for the pains and pangs of absence. My sincere & most respectful attachments attend your Lady & flock. From the Heart I am yours truly, affectionately & faithfully.

Ja Wilkinson


I have not the Scrip of a Pen from the Atlantic since I left it.

Majr. General Hamilton

